Citation Nr: 1602812	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-15 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disability, to include right knee chronic strain post arthroscopic partial synovectomy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1986 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana.

In November 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The probative, competent evidence is at least in relative equipoise as to whether the Veteran's right knee disability is related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for right knee chronic strain post arthroscopic partial synovectomy have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a right knee disability.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this claim.

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. §3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. §3.303(b) applies only to chronic diseases listed in 38 C.F.R. §3.309 (2015).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Knee strain is not listed as a chronic disability.

Here, the Veteran asserts that he has a right knee disability as a result of his active duty service.  Specifically, he claims that he injured his knee during repeated parachute jumps.

With respect to a current disability, the record reflects a diagnosis of right knee chronic strain status post arthroscopic partial synovectomy during the pendency of the appeal.  Accordingly, the Board finds the Veteran has established a current disability for purposes of service connection.

With respect to an in-service event or injury, the Veteran's service treatment records do not reflect complaints of, treatment for, or a diagnosis of a right knee disability during his active duty service.  However, the Veteran has alleged that his right knee disability developed as a result of multiple parachute jumps during service.  He testified during his November 2015 hearing that he participated in several parachute jumps during service.  Additionally, his service personnel records demonstrate that he received a Parachutist Badge and completed a Basic Airborne Course.  As such, the Board finds the Veteran has established an in-service event or injury for purposes of service connection.

With respect to a nexus between the current disability and the in-service event or injury, the Veteran underwent VA examination in March 2011.  The examiner diagnosed right knee chronic strain status post arthroscopic partial synovectomy and opined that it was related to a motor vehicle accident which occurred in 2001 while the Veteran was a member of the Reserves, as there was no treatment for knee injury or pain prior to that date.  However, the Board finds that the Veteran has consistently and credibly asserted that his right knee disability began as a result of parachute jumps during his period of active duty service, and that he had a knee disability prior to the 2001 accident.  The Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran has consistently and credibly reported that his right knee symptoms began during active duty service and have been present since that time.  Furthermore, the record reflects that the Veteran is a trained emergency medical technician and has medical knowledge.  As such, he testified during his hearing that he is familiar with knee disabilities.  Accordingly, the Board affords the Veteran's opinion regarding the etiology of his right knee disability significant probative weight.

Although knee strain is not a chronic disability under 38 C.F.R. § 3.309, service connection is still warranted it the Veteran has the same disability now that he had in service and the symptoms have never gone away and there has been no new injury.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

Based on the foregoing, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's right knee disability is related to active duty.  Therefore, service connection for right knee chronic strain status post arthroscopic partial synovectomy is granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for right knee chronic strain status post arthroscopic partial synovectomy is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


